Citation Nr: 1620346	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran had active service from April 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  The claim was remanded in December 2015.

The Board notes that in March 2016, after the most recent supplemental statement of the case, the Veteran submitted a statement in support of his claim for service connection for PTSD.  However, upon review of the additional evidence, the Board finds that it is either duplicative or cumulative of what the RO has considered, as it relates to the Veteran's already-stated contentions as to his psychiatric symptoms and stressors.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and it is not necessary for the Board to remand the case to the RO for initial review of the additional submission.


FINDINGS OF FACT

1.  The competent and probative evidence of record is against a finding that the Veteran suffers from PTSD.

2.  The Veteran's depressive disorder was caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304(f), 3.307, 3.309 (2015).

2.  The criteria for service connection for a depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a May 2006 letter.  The claim was then adjudicated in September 2006, and most recently in an May 2014 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in November 2010 and February 2016 in order to adjudicate his claim.  The Board finds that the proffered opinion was based upon thorough interview with the Veteran and review of the record.  From this evidence, conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim, and there has been substantial compliance with the previous remand.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently suffers from PTSD and/or depression due to events that occurred during active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes psychosis, but not PTSD.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including psychosis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 , 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

First, with regard to the Veteran's claim for service connection for PTSD, the Board finds that the probative, competent medical evidence of record is against a finding that the Veteran suffers from PTSD, or has suffered from PTSD, at any time during the appeal period.  In so finding, the Board is mindful that the VA treatment records document a PTSD diagnosis in May 2006.  At that time, it was noted only that the Veteran had intrusive symptoms of PTSD, including anger and depression, and used to have nightmares.  That diagnosis, however, changed in April 2007, when the Veteran was found to instead suffer from major depressive disorder and his PTSD was considered to be in remission.  Still later, in March 2009 and November 2010, he was diagnosed with only major depressive disorder.  He had PTSD by history, but did not meet the criteria for that diagnosis.  Then, on November 2010 and February 2016 VA examinations, full mental status examination and interview were completed, however, it was found in both instances that the Veteran did not meet the criterion for a diagnosis of PTSD.  In 2010, the VA examiner explained that the Veteran had not reported symptoms sufficient to warrant a diagnosis of PTSD.  He did experience memories of experiences in the military that were triggered when other people reminded him of service, but he did not report other symptoms that would be suggestive of reexperiencing, avoidance, numbing, or increased arousal.  In 2016, the VA examiner explained that while the Veteran reported an accumulation of military stressors, meeting Criterion A, his symptoms did not meet the other criterion for a diagnosis of PTSD in that the manner in which his anxiety/anger manifested itself in his life was unclear and such did not cause a functional impairment.

In this case, the Board notes that in 2006 the Veteran was diagnosed with PTSD.  However, the basis for that diagnosis is unclear, as the treatment provider stated only that the Veteran had previously experienced nightmares and had some intrusive thoughts of his service.  As was more thoroughly explained by the 2010 and 2016 VA examiners, to meet the criteria for a diagnosis of PTSD, there must also be such symptoms as reexperiencing, avoidance, numbing, increased arousal, and functional impairment.  The VA examiners reviewed the records, to include this previous diagnosis, but found that in fact the Veteran did not meet the criterion for a diagnosis of PTSD.  That finding actually does comport with the VA treatment records, as not long after that initial PTSD diagnosis in 2006, in 2007 the diagnosis was changed to depressive disorder.  In this case, the Board places greater probative weight on the 2010 and 2016 VA examiners' opinions that the Veteran did not suffer from PTSD, and such includes throughout the appeal period, because those opinions were based upon a thorough review of the record and interview with the Veteran, as well as medical experience and expertise.  

The Board acknowledges McClain v. Nicholson, 21 Vet. App. 319 (2007), in which it was found that the absence of present disability did not preclude an award of service connection where it had been shown earlier in the claims period.  The instant case is distinguishable from McClain, because this is not a situation where a mental disability resolved, but rather here the weight of the evidence tends to show that he did not suffer from PTSD, or meet the criterion for such a diagnosis. 

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a psychiatric disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the correct psychiatric diagnosis is not competent evidence.  Moreover, for the reasons stated herein, his lay statements are considered to be less probative than the 2010 and 2016 VA examination opinions finding against his claim. 

However, the Board does find that service connection for a depressive disorder is warranted.  Specifically, on 2010 VA examination, the examiner found that the Veteran's depressive disorder was exacerbated by his reminiscence about his experiences in the military and the people and friends that he had lost there.  Thus, while the examiner did not believe the Veteran's depressive disorder was caused by his service, it is apparent that the examiner believed that the Veteran's depressive disorder was, at least in part, aggravated by his service experiences.  In light of this positive medical evidence, and because it comports with the medical record and the Veteran's credible lay statements concerning his feelings of depression related to his service, the Board finds that service connection for a depressive disorder is warranted.


ORDER

Service connection for PTSD is denied.

Service connection for a depressive disorder is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


